Citation Nr: 1116542	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  10-14 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for squamous cell carcinoma, claimed as secondary to mustard gas exposure.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from February 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran resides in the jurisdiction of the Winston-Salem, North Carolina RO.

The Veteran testified at a travel Board hearing in February 2011.  A transcript of the hearing is of record.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's competent and credible testimony establishes that he had full body exposure to mustard gas during active military service.

2.  Squamous cell carcinoma is presumptively associated with mustard gas exposure.  


CONCLUSION OF LAW

Service connection for squamous cell carcinoma is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.310, 3.316 (2010).    





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board finds that VA has substantially satisfied the duties to notify and assist under the VCAA. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable outcome of the Board's decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claim

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §1110.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in- service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus, or link, between the current disability and the in- service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified vesicant agents during active military service, together with the subsequent development of certain diseases, is sufficient to establish service connection in the following circumstances: (1) full-body exposure to nitrogen or sulfur mustard during active military service, together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, nasopharyngeal cancer, laryngeal cancer, lung cancer (excluding mesothelioma), or squamous cell carcinoma of the skin; (2) full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or COPD; or (3) full- body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.  Service connection will not be established under this section if the claimed condition is due to the Veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316. 

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

The Veteran claims entitlement to service connection for squamous cell carcinoma secondary to mustard gas exposure.  He asserts that he was exposed to mustard gas during training exercises at Great Lakes Naval Training Station.  At the Board hearing in February 2011, the Veteran testified that he had full-body exposure to mustard gas.  He stated that, during one training exercise, he went into a gas chamber with a group of approximately 10 people and remained in the gas chamber for about  two hours.  He testified that it was mentioned to him that the training exercises involved mustard gas exposure.  

The Board notes that the Veteran received a commendation dated in July 1945.  The commendation was for, "volunteering for important medical tests dealing with chemical warfare."  The commendation did not specifically indicate that medical tests involved mustard gas exposure.  

The RO attempted to verify the reported history of mustard gas exposure.  A DOD document dated in January 2010 noted that the Veteran had an arm test but not 
full-body exposure to mustard gas.  The RO determined that service connection was not warranted because the evidence did not show full-body exposure to mustard gas.  The Veteran argues that the Veteran noted in the record to have had the arm test was a different person with the same last name. 

The critical issue in determining whether service connection is warranted is whether the Veteran had full-body exposure to mustard gas.  The record does not contain any service personnel or medical records specifically documenting full body mustard gas exposure.  In Buchanan v. Nicholson 451 F.3d 1331 (2006), the Court held that, while the absence of contemporaneous medical records may be a fact that the Board can consider and weigh against the lay evidence, the lack of such records does not render lay evidence not credible.  Although full-body mustard gas exposure is not verified by official service department records, the Veteran is competent to report that he participated in training exercises in a gas chamber and that he was told that the training exercises involved mustard gas.  The Board finds the Veteran's testimony regarding his participation in such exercises credible.  Accordingly, the Board finds that the Veteran had full-body mustard gas exposure during service. 




Post-service medical records reflect diagnoses of squamous cell carcinoma.  Under § 3.316, service connection for squamous cell carcinoma is presumed for a veteran who had full-body exposure to sulfur mustard during active military service.    
Accordingly, service connection for squamous cell carcinoma is warranted.   38 C.F.R. § 3.316. 

  
ORDER

Service connection for squamous cell carcinoma is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


